DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-15 are currently being examined.
Claim Objections
Claim(s) 5-7, 9 and 12 are objected to because of the following informalities:   	In particular, claim 5 recites “selected from the group including…” in lines 2-3, however recites “selected from a group including…”.  Appropriate correction is required. 	In particular, claim 6 recites “selected from the group including…” in lines 3-4, however recites “selected from a group including…”.  Appropriate correction is required. 	In particular, claim 7 does not terminate with a period punctuation mark.  Appropriate correction is required. 	In particular, claim 9 recites “selected from the group including…”, however recites “selected from a group including…”.  Appropriate correction is required.  	In particular, claim 12 recites “selected from the group including…” in lines 15-18, however recites “selected from a group including…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 5, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	In particular, claim 3 recites “wherein said at least three separate zones”. There is insufficient antecedent basis for this limitation.  	In particular, claim 5 recites “said macromolecules or nutrients” in line 1. There is insufficient antecedent basis for these limitation.  	In particular, claim 7 recites “wherein said at least one immunological factor is Lymphocyte Common Antigen (CD45)” in lines 1-2. . There is insufficient antecedent basis for this limitation. 	In particular, claim 8 recites “wherein said at least one immunological factor is slgA” in lines 1-2. There is insufficient antecedent basis for this limitation. 	In particular, claim 13 recites “wherein said application”. There is insufficient antecedent basis for this limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over King (US 2007/0059678 A1) in view of Jumonville et al. (“Jumonville”, US 2013/0040289 A1). 	1) Regarding claim 1, King disclose a sampling element for the sampling and analysis of breastmilk (Fig. 1: milk detection device 10), wherein said element comprises:  	a plurality of fibers (¶0024-25 with reference to Fig. 1, with regard to the test strip member 30 comprising an absorbent section 32 with a plurality of test strips 34) to allow the flow of said breastmilk through said sampling element (¶0024-28);  	a result indicator to indicate the result of said analysis (¶0028; Fig. 1: housing apertures 24). 	As per the limitation wherein said sampling element provides a nutritional or immunological analysis of said breastmilk. 	Jumonville discloses, in ¶0055-56, the concept of performing nutrient and/or immunological assay assessment of breastmilk to indicated the respective result. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of performing nutrient and/or immunological assay assessment of breastmilk to indicated the respective result as taught by Jumonville, into the system as taught by King, with the motivation to enhance the breast milk assessment features of the system. 	2) Regarding claim 2, King and Jumonville teach wherein said sampling element comprises at least three separate zones, a first zone, a second zone and a third zone for analyzing the breastmilk, wherein said breastmilk flows through said at least three zones (Jumonville discloses, in ¶0059, the concept of using a region (corresponding to a zone 1) of antibodies to bond with specific component the flowing breast milk, and also discloses the concept of using a region (corresponding to  second zone) to enable the antibodies to conjugate to an enzyme that induces a color reagent bond change. Jumonville further discloses, in ¶0059, the concept of providing a region (corresponding to zone 3) that induces color release from conjugated enzymes and antibodies bound to specific components that did not induce a color change in preceding region. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to implement three zones, with motivation to enhance the breast milk assessment features of the system.  	3) Regarding claim 3, see analysis of the rejection of claim 2. 	4) Regarding claim 7, King and Jumonville teach wherein said at least one immunological factor is Lymphocyte Common Antigen (CD45) (Jumonville: ¶0109) 	5) Regarding claim 8, King and Jumonville teach wherein said at least one immunological factor is sIgA (Jumonville: ¶0055 with regard to the cellular membrane antigens; ¶0093-94). 	6) Regarding claim 9, King and Jumonville teach selected from the group including a test strip, a test stick, a dipstick or a vial (see analysis of the rejection of claim 1). 	7) Regarding claim 10, King and Jumonville teach wherein said sampling element is disposable (King: Jumonville: ¶0034). 	8) Regarding claim 11, King and Jumonville teach wherein said sampling element is adapted to be inserted into a device for the analysis of said breastmilk (King: Fig. 1; Jumonville: ¶0111; Fig. 7). 	9) Regarding claim 13, King and Jumonville teach wherein said application is installed upon a mobile device (Jumonville: ¶0096). 	10) Regarding claim 15, King and Jumonville teach wherein for determining the amount or concentration of one or more immunological factor for alerting the development of an infectious disease in said infant or mother (Jumonville: ¶0072).
Claim(s) 4-6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Jumonville, and in further view of Meyers et al. (“Meyers”, CA 2698922 A1). 	1) Regarding claim 4, King and Jumonville teach wherein said nutritional analysis comprises a determination of the amount or concentration of macromolecules or nutrients in said breastmilk. 	Jumonville discloses, in ¶0007-¶0011, the concept of determining nutrient value of breast milk. Jumonville further discloses, in ¶0056, detecting concentration amounts proportional to the enzyme-labeled antibodies bound during the assessment. 	Meyers discloses, on page 15, lines 7-24; page 18, lines18 through page 19, line 29, the concept of nutrient testing of breast milk samples to determine high concentration of metal and also determine if breast milk samples indicate a undue endotoxin load which involves the detection of macromolecules amounts. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of nutrient testing of breast milk samples to determine high concentration of metal and also determine if breast milk samples indicate a undue endotoxin load which involves the detection of macromolecules amounts as taught by Meyers, into the system as taught by King and Jumonville, with the motivation enhance the breast milk sample assessment features of the system. 	2) Regarding claim 5, King and Jumonville with same motivation to combine Meyers teachings as presented in the rejection of claim 4 teach wherein selected from the group including: Vitamin B, Human Milk Oligosaccharides (HMO), long chain polyunsaturated fatty acids (LCPUFA) and Total Proteins (Jumonville: ¶0106; Meyers: page 1, line 21; page). 	3) Regarding claim 6, King and Jumonville with same motivation to combine Meyers teachings as presented in the rejection of claim 4 teach wherein said immunological analysis comprises determination of the amount or concentration of at least one immunological factor in said breastmilk selected from the group including:  	Lactoferrin, Leukocytes and Immunoglobulins (Jumonville: ¶0028; ¶0055-56; ¶0094; ¶0109; ¶0129). 	4) Regarding claim 12, King and Jumonville teach a system for determining the nutritional needs of an infant (King:¶0002; Jumonville: ¶0055), comprising:  	the sampling element of claim 1 to collect and analyze a sample of breastmilk from a mother of said infant and provide results of said analysis (see analysis of the rejection of claim 1; also see Jumonville: ¶0096 with regard to displaying the test results to an end user); and 	an application to read said results (Jumonville: ¶0096). 	As per the limitation provide a recommendation for a specific infant formula to be fed to said infant based on said results. 	Meyers discloses, on 15, lines 20-24, providing test kits to assay breast milk and determine to infer stop usage of breast milk and begin baby formula instead if undue endotoxin loads are found (corresponding to providing a recommendation for a formula). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate providing information corresponding to the determination of undue endotoxins loads to enable an end user to stop use of breast milk and begin baby formula, with the motivation to enhance the infant nutrient intake features of the system. 	As per the limitation wherein said sampling element analyzes at least one parameter selected from the group including whole protein concentration, separate peptides, a combination of peptides, oligosaccharides concentration, pH measurement (Meyers: page 63, line 15), fat concentration, number of cells, Properdin, Vitamin A, Phosphorus and Iron. 	5) Regarding claim 14, as per the limitation for determining the amount or concentration of one or more macromolecules or nutrients in said breastmilk and suggesting an optimal nutritional supplemental formula to said infant based on the analysis of said breastmilk. 	King and Jumonville system provide a test kit to infer test result information. 	With consideration with the motivation to combine the teachings by Meyers, as presented in the rejection of claim 12. King, Jumonville and Meyers systems enable recommendation concerning the stop usage of breast milk and supplemental baby formula. Thus, the system enables a user to get suggestion for an optimal baby formula to use in place of the breast milk based on the provide breast milk analysis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	WO 2005031351 A1; US 20020045195 A1; US 6528325 B1; WO 2005031351 A1, flow assay device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684